Case 5:18-cv-00369-CJC-ADS Document 75

So DH N Dn Wn BR WD HNO

NO NY NO NN NY NN NN KN HNO Re Re Re ee eee ee eee Le
CoN HD Hn FP WwW Ne FF DO OWN DB WN BR WD PB KF OS

 

joaquin andres acosta
PO Box 2889
Big Bear Lake, California

Filed 01/25/19 Page 1of4 Page ID #:470

FILED

2019 JAN25 PH 3:58

CLERK U.S. BIS
CENTRAL DIS
RIVER

TRICT COURT
T. OF CALIF.
SIDE

—

BY

District Court for the United States of America

Central district of California

joaquin andres acosta, my heirs, successors,
assigns and agents
Vv.

United States, United States Attorney General,
United States Deputy Attorney Anwar Kahn
and his domestic partner/spouse, Mark R.
Snyder and his domestic partner/spouse, Eileen
M. Decker and her domestic Partner/spouse,
Joseph B. Widman domestic
partner/spouse, Deveree and her
domestic partner/spouse, Unknown
men/women, and each of their
Assumed/presumed betrothed/spouse and or
domestic partners who assisted the above
identified individuals.

and his
Kopp,

 

 

No. 5:18-cv-00369 CJC (ADS)

Courtesy Notice re ““No-Assent, Consent to, or
Agreement” to ‘Unsigned Document, Docket
No. 63, purporting to be a Court Order”
“requiring plaintiff to file a first amended
complaint by no later than January 18, 2019 and
to serve all defendants by no later than January

aay. 2019.”

joaquin andres acosta, my heirs, successors, assigns and agents have met and conferred and hereby

give notice that we individual, jointly and collectively have reviewed the proposed action suggested
by Autumn D. Spaeth in her paper dated December 12, 2018, and find all of the following true:

1. This District Court is a federal Court, wherein Claimants have sought redress under the federal

Constitution (1789) as amended until 1861.

2. This District Court is situated in the forum California Republic.
Case 5:18-cv-00369-CJC-ADS Document 75 Filed 01/25/19 Page 2of4 Page ID #:471

_—

California Constitution, Statutes, Rules, Regulations and Procedures.

So ee SI DB NH BP WW WN

—=— —
No - ©

United States.

— = ee
NN A BP WW

is me.

—
~

6. Under the California Constitution (1849), Article VI, Section 13 provides:

NY NO S| Be
re Oo Oo OW

in such cases as shall be prescribed by law.

Ny N NY NY NY WN
SN HD A BP W WN

herein.

No
oo

 

3. This District Court under the Erie Doctrine, is required to comply with the forum state’s
Constitution, Laws, Statutes, Rules, Regulations and Procedures, like it is required to also comply
with the Judiciary Act of 1789, the Federal Civil Rules of Procedure, unless they conflict with

4. Since this District Court, its Clerk, Judicial Officers, Court Clerk, and Court personnel
(collectively “Personnel”) are required to comply with the Federal Rules of Civil Procedure, Rule
55(a), and every other ministerial duties to sign and seal and enter said defaults, give official orders
that have a signature and seal of the Court, and its Personnel having failed to comply with the
requirements identified above, the Court’s personnel lost jurisdiction when it failed at the first
instance to enter the defaults of United States of America, United States, United States Attorney
General, Mark R. Snyder and his domestic partner/spouse, Eileen M. Decker and her domestic
Partner/spouse, Deveree Kopp, and her domestic partner/spouse, and since has had no jurisdiction
to do anything else, and has ignored all its duties, to even sign and seal any order either granting or
denying any of the moving parties motions, the Personnel are without authority, as its Personnel
have acted contrary to your Oaths of Office, Procedures, Regulations, Constitution, and Laws of the

5. YOU, the Court’s Personnel have stepped outside of your jurisdiction, and your ministerial duties
to conduct business in proper manners given to every other litigator that is associated with the Bar
Association, but refused to honor those to whom you owe an obligation and duty to protect, which

“Tribunals for conciliation may be established, with such powers and duties as may
be prescribed by law; but such tribunals shall have no power to render judgment to
be obligatory on the parties, except they voluntarily submit their matter in difference,
and agree to abide the judgment or assent thereto in the presence of such tribunal,

7. Since the Court and Personnel have failed, and refused to enter defaults when I have requested
them, when each of the Respondents failed, the Court’s Personnel were, and are required to comply
with Fed. R. Civ. P., Rule 55(a), you each have failed to provide: (1) honest government services,
(2) comply with your ministerial duties, (3) failed to comply with the requirements of the
Constitution, Laws, Rules, Statutes and Procedures, which i had and maintain have a reason to
expect to be provided for, and have paid for, yet being refused, and circumvented by judicial and
clerk actions, which are a continuation of the malicious prosecution and denial of rights claimed
Case 5:18-cv-00369-CJC-ADS Document 75 Filed 01/25/19 Page 30f4 Page ID #:472

0 OA NDB Wn BR WY NO

NON NO NHN NO NHN NN HN ND HN we Be ee ie ie oe ee ou
OomnNny Dn nA FP Ww NHN KF& DO OB N WDB WH BR W NB KF CO

 

8. This Court is required to act and comply with Article VI, Section 13 of the California Constitution
(1849), through the Ninth and Tenth Amendments, the Erie Doctrine and, the Rules of Decision
Act (28 U.S.C. §1652). We now hereby invoke Section 13: We do not consent, did not assent and
do not agree to amend our claims, as the Court’s Personnel, and judicial Officer(s)/Magistrates
are attempting to interference with our claims which is not allowed.

9. We decline your offer to amend with prejudice.

10. Your failure to rebut, or respond within 72 hours receipt, is your admission that what has been
written is true, correct and not misleading. Upon your failures to respond, you Personnel agree to
be held accountable, sued in your individual/personal capacities, and to pay treble damages required
as stated in our claims.

This / ¢ day of January, in the Year of Our Lord, A.D., two-thousand nineteen.

joaquin andres acosta.

 
Case 5:18-cv-00369-CJC-ADS Document 75 Filed 01/25/19 Page 4of4 Page ID #:473

So OH ND Wn BR WO YN

NO NO NO NO NH HN HN NN Re eR Ree ee ee eee
Oo ANY DHDn vA BP WO NY KF& TD OO fTANQ DB Wn BR WOW NPY KF OC

 

Certificate of Service
I, me, joaquin andres acosta hereby certify that the foregoing notice:
“Courtesy Notice re “No-Assent, Consent to, or Agreement” to ‘Unsigned Document,
Docket No. 63, purporting to be a Court Order” “requiring Pa to file a first amended
complaint by no later than January 18, 2019 and to serve all defendants by no later than
January 25, 2019.’”
has been sent to:
Richard M. Park
AUSA - Office of US Attorney
300 North Los Angeles Street 7516
Los Angeles, California 90012
for United States, U.S. Attorney General, US Forestry Service San Bernardino National Forest,
Mark R. Snyder and his domestic partner/spouse, Deveree Kopp and her domestic partner/spouse,
Eileen Decker and her domestic partner/spouse, by the Court’s NEF system, by the Clerk or his
deputies by:
U.S. Certified Mail No.:

 

or by email: richard.park@usdoj.gov

—
On this / 6 day of January, A.D., in the Year of Our Lord, Two thousand nineteen.

(aquin (Andres acosta.

Page 1 of 1
